United States Court of Appeals
                        For the First Circuit


Nos. 19-1496
     19-1609
               CAPITOL SPECIALTY INSURANCE CORPORATION,

                 Plaintiff, Appellee/Cross-Appellant,

                                  v.

      KAILEE M. HIGGINS, individually and as assignee of PJD
     Entertainment of Worcester, Inc., d/b/a Centerfolds II,

                 Defendant, Appellant/Cross-Appellee,

   PJD ENTERTAINMENT OF WORCESTER, INC., d/b/a CENTERFOLDS II,

                              Defendant.


                             ERRATA SHEET

     The opinion of this Court, issued on March 11, 2020, is
amended as follows:

     On page 4, lines 10-15, replace "Capitol, in turn, opposes
Higgins' appeal and asserts the district court erred by: (1)
finding it violated c. 176D; (2) finding any violation was willful;
(3) in the calculation of Higgins' actual damages for any such
violation; and (4) awarding prejudgment interest on the treble
damages award and not the actual damages amount of $1.8 million."
with "Capitol, in turn, opposes Higgins' appeal and asserts the
district court erred: (1) by finding it violated c. 176D; (2) by
finding any violation was willful; (3) in the calculation of
Higgins' actual damages for any such violation; and (4) by awarding
prejudgment interest on the treble damages award and not the actual
damages amount of $1.8 million."


     On page 19, line 13, replace "error.!" with "error."